DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 12/15/2017. 
This action is in response to amendments and/or remarks filed on 12/10/2021. In the current amendments, claims 1, 4, 9, 12, 17, 20 and 25 have been amended and claims 2-3, 10-11 and 18-19 have been cancelled. Claims 1, 4-9, 12-17 and 20-25 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 12/10/2021, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-9, 12-17 and 20-25 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to “a method for training an encoder and a decoder, the method comprising: obtaining a set of training content; and for a compression model including an encoding portion, a decoding portion, and a discriminator portion: repeatedly backpropagating one or more error terms obtained from a loss function to update a set of parameters of the encoding portion and the decoding portion”. 
Independent claim 9 is directed to “a decoder stored on a computer readable storage medium, wherein the decoder is manufactured by a process comprising: obtaining a set of training content; 4for a compression model including an encoding portion, a decoding portion, and a discriminator portion, repeatedly backpropagating one or more error terms obtained from a loss function to update a set of parameters of the encoding portion and the decoding portion”. 

Independent claim 17 is directed to “an encoder stored on a computer readable storage medium, wherein the encoder is manufactured by a process comprising: 7obtaining a set of training content; for a compression model including an encoding portion, a decoding portion, and a discriminator portion, repeatedly backpropagating one or more error terms obtained from a loss function to update a set of parameters of the encoding portion and the decoding portion”. 

Independent claim 25 is directed to “a method for training an encoder and a decoder, comprising: 10obtaining training content and downsampling the training content to generate a set of training content each associated with a corresponding scale in a set of scales; and for a compression model including a set of autoencoder and discriminator pairs: for each autoencoder and discriminator pair associated with a corresponding scale, repeatedly backpropagating one or more error terms obtained from a loss function to update a set of parameters of the autoencoder in the pair,”. 



Gregor et al. (“Towards Conceptual Compression”) teaches a simple recurrent variational autoencoder architecture that significantly improves image modeling. 
Larsen et al. (“Autoencoding beyond pixels using a learned similarity metric”) teaches an autoencoder that leverages learned representations to better measure similarities in data space. 
Ganin et al. (“Domain-Adversarial Training of Neural Networks”) teaches a simple stochastic gradient procedure, in which updates are made in the opposite direction of the gradient for the minimizing parameters, and in the direction of the gradient for the maximizing parameter. 
Tan et al. (“Reconstruction and recognition of face and digit images using autoencoders”) teaches techniques for image reconstruction and recognition using autoencoders and investigate the correlation between the reconstruction and the recognition of the images.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 9, 17 and 25 which includes “wherein the discriminator portion is coupled to receive at least ordered pairs of the training content and the corresponding reconstructed content as the input content, and wherein the discrimination predictions indicate which content in the ordered pairs is the reconstructed version of the training 2content”.
Larse and Tan. Tan teaches reconstructed content individually as evidenced by pg. 4 section 4 and Larsen teaches discriminator portion is received each of the training content as evidence by FIG. 1. However Larsen or Tan does not teach “wherein the discriminator portion is coupled to receive at least ordered pairs of the training content and the corresponding reconstructed content as the input content, and wherein the discrimination predictions indicate which content in the ordered pairs is the reconstructed version of the training 2content” as required by independent claims 1, 9, 17 and 25.  
Dependent claims 4-8, 12-16 and 20-24 are allowed for dependency of independent claims 1, 9 and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126